              Case 5:20-cv-01295 Document 1 Filed 11/04/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 AMERICAN CONTRACTORS                             §
 INDEMNITY COMPANY D/B/A TEXAS                    §
 BONDING COMPANY                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
 v.                                               §        CIVIL ACTION NO. 5:20-cv-1295
                                                  §
 WILSON COUNTY CONSOLIDATED                       §
 SERVICES, LLC AND LAURA                          §
 SECREST,                                         §
                                                  §
       Defendants.                                §



                           PLAINTIFF’S ORIGINAL COMPLAINT



       Plaintiff American Contractors Indemnity Company d/b/a Texas Bonding Company (the

“Surety”) complains of Wilson County Consolidated Services, LLC (“WCCS”), and Laura

Secrest (“Secrest”) (collectively, the “Defendants”) and respectfully states as follows:

                                            PARTIES

       1.      Plaintiff American Contractors Indemnity Company d/b/aTexas Bonding Company

is a California corporation.

       2.      Defendant Wilson County Consolidated Services, LLC is a Texas limited liability

company with its principal place of business in La Vernia, Wilson County, Texas. WCCS may be

served with summons through its registered agent, Ronald J. Johnson at 111 Soledad, Suite 1350,

San Antonio, Texas 78205, or wherever he may be found.




PLAINTIFF’S ORIGINAL PETITION                                                              Page 1 of 6
              Case 5:20-cv-01295 Document 1 Filed 11/04/20 Page 2 of 6




       3.      Defendant Laura Secrest, an individual resident of La Vernia, Wilson County,

Texas, may be served with summons at 1963 County Road 361, La Vernia, Texas 78121, or

wherever she may be found.

                                     JURISDICTION AND VENUE

       4.      This Court has jurisdiction in this matter predicated on 28 U.S.C. § 1332. The

parties are diverse, and the amount in controversy exceeds $75,000.00.

       5.      Venue is proper in this district under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to the claim occurred in this judicial district.

                               I.      FACTUAL BACKGROUND

       6.      The Surety issued an annual freight broker bond identified as bond No. 100390794

to cover the period from April 17, 2019 to April 17, 2020 (the “Bond”) on behalf of WCCS

pursuant to the requirements promulgated by the Federal Motor Carrier Safety Administration.

       7.      On April 18, 2018, to induce the Surety to issue bonds, including the Bond, acting

individually and as the authorized representative of WCCS, Secrest executed an Indemnity

Agreement (the “Indemnity Agreement”) in favor of the Surety for any and all loss or expenses

the Surety incurs from, among other things, issuing the Bond. A true and correct copy of the

Indemnity Agreement is attached hereto as “Exhibit A” and fully incorporated herein by reference

for all purposes.

       8.      Under Paragraph 3 of the Indemnity Agreement, it states:

       The undersigned agree to indemnify Surety against all losses, liabilities, costs,
       damages, attorneys’ fees and expenses the Surety may incur or has incurred due to
       the execution and issuance of the Bond on, before or after this date, including those
       incurred in connection with the enforcement of the terms of this indemnity
       agreement.

       9.      Under Paragraph 6 of the Indemnity Agreement, it states:




PLAINTIFF’S ORIGINAL PETITION                                                             Page 2 of 6
             Case 5:20-cv-01295 Document 1 Filed 11/04/20 Page 3 of 6



       The undersigned, upon written demand, shall deposit with the Surety a sum of money
       requested by Surety to cover any claim, suit, expense or judgment that Surety may in its
       absolute discretion determine is necessary and the deposit shall be pledged as collateral
       security on the Bond or other bonds the Surety may have issued for the undersigned. The
       undersigned hereby irrevocably appoint Surety as their attorney in fact to execute any
       documents necessary to perfect Surety’s security interests in any collateral submitted to
       Surety. Surety shall have the exclusive right to determine if any claim or suit shall be
       denied, paid, compromised, defended or appealed. An itemized statement of payments
       made by the Surety shall be prima facie evidence of the obligation of undersigned due to
       Surety. The undersigned agree that it is their responsibility to defend their own interests.

       10.     Shortly after executing the Bond, the Surety received a notice of claim on the Bond

(“Claim”) from Polaris Logistics Group, Inc. (“Claimant”). The Claim was for $75,000,

representing the full penal sum of the Bond. The investigation of the Claim conducted by the

Surety included, among other things, requesting Defendants to issue a response to the Claim or to

resolve the Claim. Receiving no response from Defendants, the Surety concluded that the Claim

should be paid pursuant to the terms of the Bond and applicable law. For that reason, the Surety

remitted payment to Claimant for $75,000.

       11.     On July 29, 2019, the Surety sent Secrest a demand letter requesting that she

immediately reimburse the Surety for the payment made to the Claimant. The Surety sent follow-

up demands on August 14, 2019, January 6, 2020, and July 23, 2020. True and correct copies of

the demand letters are attached hereto collectively as “Exhibit B” and fully incorporated herein

by reference for all purposes

       12.     As of the date of this Petition, Defendants have failed or refused to perform their

obligations under the Indemnity Agreement by reimbursing Surety as requested.

                                II.      CONDITIONS PRECEDENT

       13.     All conditions precedent to recovery by the Surety from the Defendants have

occurred or have been performed.




PLAINTIFF’S ORIGINAL PETITION                                                                    Page 3 of 6
              Case 5:20-cv-01295 Document 1 Filed 11/04/20 Page 4 of 6




                                     III.    CAUSES OF ACTION

a.      Count I: Breach of Contract - Contractual Indemnity

        14.     The Surety hereby restates the facts contained in the foregoing Paragraphs of its

Original Petition as if fully set forth herein.

        15.     Under Paragraph 3 of the Indemnity Agreement, the Defendants are obligated to

indemnify Surety against all losses, liabilities, costs, damages, attorneys’ fees and expenses the

Surety may incur or has incurred due to the execution and issuance of the Bond.

        16.     The Defendants have failed to indemnify Surety against all losses, liabilities, costs,

damages, attorneys’ fees and expenses the Surety incurred, or to reimburse the Surety for loss

incurred under the Bond specific to the Claim.

        17.     The failure of the Defendants to indemnify Surety against all losses, liabilities,

costs, damages, attorneys’ fees and expenses the Surety incurred due to the Claim, and their failure

to pay or discharge, when due or as demanded by the Surety, any indebtedness to Claimant

constitutes a breach of the Indemnity Agreement.

        18.     The breach of the Indemnity Agreement by the Defendants has damaged the Surety

equal to the amount paid to resolve the claims of Claimants, fees and costs incurred investigating

the claims of Claimants, and fees and costs incurred seeking enforcement of the Indemnity

Agreement.

        19.     By application of the Indemnity Agreement, the Surety has a right to the entry of

judgment against the Defendants in an amount sufficient to indemnify Surety against all losses,

liabilities, costs, damages, attorneys’ fees and expenses the Surety may incur or has incurred due

to the execution and issuance of the Bond.




PLAINTIFF’S ORIGINAL PETITION                                                                Page 4 of 6
              Case 5:20-cv-01295 Document 1 Filed 11/04/20 Page 5 of 6




b.     Count II: Recovery of Attorneys’ Fees

       20.     The Surety is entitled to recover its attorneys’ fees and expenses from the

Defendants under the Indemnity Agreement or alternatively, under § 38.001, et seq. of the Texas

Civil Practice & Remedies Code.

                                IV.     REQUEST FOR RELIEF


       For those reasons, Plaintiff, American Contractors Indemnity Company d/b/a Texas

Bonding Company, respectfully requests that the Defendants be cited to appear and answer herein

and, upon final trial thereof, that Surety receive:

        a.     Judgment against the Defendants, jointly and severally, in an amount sufficient to
               fully indemnify Surety against all losses, liabilities, costs, damages, attorneys’ fees
               and expenses the Surety incurred due to the execution and issuance of the Bond;

       b.      Attorneys’ fees and expenses;

       c.      Pre-judgment and post-judgment interest at the maximum rate permissible at law
               or in equity;

       d.      Costs of court; and

       e.      Such further relief, both general and specific, as may be appropriate in accordance
               with the nature of this cause including, but not limited to, pre-judgment and post-
               judgment interest.




PLAINTIFF’S ORIGINAL PETITION                                                                Page 5 of 6
            Case 5:20-cv-01295 Document 1 Filed 11/04/20 Page 6 of 6




                                     Respectfully submitted,

                                     WEINSTEIN RADCLIFF PIPKIN LLP

                                     /s/ Gregory M. Weinstein
                                     Gregory M. Weinstein
                                     State Bar No. 21096430
                                     Jacob L. McBride
                                     State Bar No. 24070231
                                     8350 N. Central Expressway, Suite 1550
                                     Dallas, Texas 75206
                                     214-865-6126 Telephone
                                     214-865-6140 Facsimile
                                     gweinstein@weinrad.com
                                     jmcbride@weinrad.com

                                     ATTORNEYS FOR PLAINTIFF AMERICAN
                                     CONTRACTORS INDEMNITY COMPANY
                                     D/B/A TEXAS BONDING COMPANY




PLAINTIFF’S ORIGINAL PETITION                                                 Page 6 of 6
